AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                      FILED
                                                         Eastern District of California                     NOV 14 2018
                                                                                                   CLERK, U.S. DISTRICT COURT
                   United States of America
                                                                                                 eASTERN OIS R J OF CAUFOFINIA
                                                                        )
                                  v.                                    )                        ~-------n~~~---------
                                                                        )     Case No. 2: 18-cr-00225-CKD
                 ANTHONY R. WORKMAN              - - - - -
                                                                        )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
                Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),
the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part IT- Findings of Fact and Law as to Presumptions under§ 3142(e)

  OA. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
   presumption that no condition or combination of conditions will reasonably assure the safety of any other person
   and the community because the following conditions have been met:
           D(1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
                  D(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                    § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  D(b) an offense for which the maximum sentence is life imprisonment or death; or
                  D(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                    Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                    (21 U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  D<d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                    (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                    described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                    jurisdiction had existed, or a combination of such offenses; or
                  D(e) any felony that is not otherwise a crime of violence but involves:
                    (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921 );
                    (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
           D(2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)( 1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
           D(3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           De4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                          Page I of3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

  DB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3)          (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
          0(1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508);
          0(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
          0(3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
           0(4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
           Des) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260,2421,2422,2423,or2425.

  De. Conclusions Regarding Applicability of Any Presumption Established Above
           0The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
             ordered on that basis. (Part III need not be completed.)
               OR
           0The defendant has presented evidence sufficient to rebut the presumption, but after considering the
             presumption and the other factors discussed below, detention is warranted.

                                  Part III- Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

  Q£'clear a d convincing evidence that no condition or combination of conditions of release will reasonably assure
      the s     ty of any other person and the community.

        y a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required.

                    y findings made on the record at the hearing, the reasons for detention include the following:

             eight of evidence against the defendant is strong
           Sub· t to lengthy period of incarceration if convicted

           Participation in criminal activity while on probation, parole, or supervision
           H' ry of violence or use of weapons
           H' ory of alcohol or substance abuse
                 of stable employment

                  of financially responsible sureties
              ack of significant community or family ties to this district
                                                                                                                     Page 2 of3
 •
AO 472 (Rev. 11/16) Order of Detention Pending Trial

           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Pr · ailure to appear in court as ordered
            rior attempt(s) to evade law enforcement
           Use of alias( es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
Click here to enter text.




                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant)f a U.nited ~tes M shal for the purpose of an appearance
inconnec/tio/T~/::7/pr;;eding                           ~JJJ._,_ /d3                            ),
Date:           I       (J (_j    I
                                                       --~   --                   --------------+--------~

                                                                     Carolyn K. Delaney, United States Magistrate Judge




                                                                                                                          Page 3 of3
